The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 08/16/2021.
4.	Claims 1-11 are currently pending.
5.	Claims 1-2 have been amended.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himori et al (US 7,186,315) in view of Collins et al (US 5,210,466), Nitescu (US 5,348,497), and Cui et al (US 2017/0365449).
Regarding claim 1:
	Himori teaches a capacitively coupled plasma etching apparatus (capacitively coupled parallel plate treatment apparatus) [fig 6 & col 1, lines 19-27], comprising: a chamber body (chamber, 61), which includes a side wall (chamber side wall, 64) and a bottom wall (bottom wall of 61), the bottom wall (bottom wall of 61) having an opening (see fig 6) [fig 6 & col 1, lines 19-27 and 43-50]; an upper electrode (upper electrode, 
	Himori does not specifically teach an electrically conductive part fixed to a lower end of the electrically conductive supporting rod; and an electrical connection part securely connected between the lower end of the retractable electrically conductive part and an output end of a radio frequency matcher, a loop end of the radio frequency matcher being fixed at the bottom of the chamber body, thereby grounding the chamber body; a grounding ring forming a radio-frequency return path to the grounded chamber 
Collins teaches an electrically conductive part (downward extending conductor post, 53) fixed to a lower end of the electrically conductive supporting rod (bottom portion of 32c) [fig 1-2 & col 10, lines 3-12]; and an electrical connection part (line between 30 and 31) securely connected between the lower end of the electrically conductive part (downward extending conductor post, 53) and an output end of a radio frequency matcher (matching network, 31), a loop end of the radio frequency matcher (see fig 1) being fixed at the bottom of the chamber body (14), thereby grounding the chamber body (35 of the matching network which is connected to ground) [fig 1-2, 4 & col 6, lines 17-22 and col 9, lines 48-53]; a grounding ring (outer conductor, 320) forming a radio-frequency return path (see fig 1) to the grounded chamber body (bottom wall, 14) is provided at the inner side of the chamber body (bottom wall, 14), and a gap is provided (see fig 1) between the inner electrically conductive ring (bottom ring portion of 32c surrounding 53) and the grounding ring (outer conductor, 320) [fig 1 & col 5-6, lines 61-16].
	Himori and Collins are analogous inventions in the field of RF feed apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Himori to further comprise an electrically conductive part, an electrical connection part, a radio frequency matcher, and a grounding ring arranged as in Collins to effect low loss, very short transmission line coupling of ac power to the plasma chamber thereby reducing the probability of damaging electrically sensitive small geometry devices [Collins – abstract].

	Nitescu teaches a retractable electrically conductive part (bellows contact spring, 15), the retractable electrically conductive part (bellows contact spring, 15) being extended or retracted in the axial direction (y-direction) of the electrically conductive supporting rod (12) [fig 8 & col 5, lines 47-54].
Modified Himori and Nitescu are analogous inventions in the field of RF feed apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrically conductive part of modified Himori to be a retractable electrically conductive part, as in Nitescu, to provide reliable contact between an outside source of power and a reactor part [Nitescu – col 1-2, lines 65-4].
	Himori modified by Collins and Nitescu does not specifically teach an electrically conductive strip is fixedly connected between the inner electrically conductive ring and the grounded chamber body, the length of the electrically conductive strip being adapted to the movable amount of the retractable sealing part.
	Cui teaches an electrically conductive strip (at least one RF return strap, 130) is fixedly connected between the inner electrically conductive ring (bottom surface 190 of the support plate) and the grounded chamber body (chamber body, 102), the length of the electrically conductive strip (at least one RF return strap, 130) being adapted to the movable amount of the retractable sealing part (via lift system 126) [fig 1-2 & 0020-0021].

Although taught by the cited prior art and addressed above, the claim limitations “a radio-frequency return path is provided at the inner side of the chamber body” and “the length of the electrically conductive strip being adapted to the movable amount of the retractable sealing part” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 2-3:
	Himori does not specifically teach a cavity being provided between the grounding ring and the side wall; and a plasma confinement ring disposed above the cavity, the plasma confinement ring and the cavity forming an exhaust cavity; and the plasma confinement ring comprises an electrically conductive part, the electrically conductive part causing the radio frequency current to enter the grounding ring from the side wall of the chamber body through the plasma confinement ring. 

Himori and Collins are analogous inventions in the field of RF feed apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Himori to comprise a grounding ring and plasma confinement ring arranged as in Collins to effect low loss, very short transmission line coupling of ac power to the plasma chamber thereby reducing the probability of damaging electrically sensitive small geometry devices [Collins – abstract].
Although taught by the cited prior art, the claim limitations “the electrically conductive part causing the radio frequency current to enter the grounding ring from the side wall of the chamber body through the plasma confinement ring” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 4 and 11:

Although taught by the cited prior art, the claim limitations “the radio frequency current from the grounding ring flows through the electrically conductive strip, then sequentially through the outer side and the inner side of the inner electrically conductive ring, and returns to the loop end from the bottom wall of the chamber body” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 5:
	Modified Himori teaches the retractable electrically conductive part (15) is an electrically conductive bellow (bellows contact spring), the axis of the electrically conductive bellow (15) overlapping with the axis (see fig 8) of the electrically conductive supporting rod (12) [Nitescu - fig 8 & col 5, lines 47-54].
Regarding claim 6:
	Himori teaches the retractable sealing part (7) is a bellow seal (bellows) [fig 1, 6 & col 5, lines 49-59].
Regarding claim 7:

Regarding claim 8:
	Modified Himori teaches wherein radio frequency matcher (matching network, 31) is provided in one or plurality (see fig 1-2), the plurality of radio frequency matchers having different frequencies and powers [Collins - fig 1-2 & col 6, lines 17-22]. 
Regarding claim 9:
	Modified Himori teaches one or more radio frequency shield covers (case or housing, 35) are further provided outside the electrically conductive supporting rod, the retractable electrically conductive part, and the electrical connection part (see fig 1/4) [Collins – fig 1, 4 & col 9-10, lines 48-2]. 
Regarding claim 10:
	Modified Himori teaches the electrical connection part comprises a transverse portion (metal part, 14) in the radial direction (x/z-direction) of the retractable electrically conductive part (bellows contact spring, 15), and the transverse part (14) is a rigid connection part (metal) [Nitescu - fig 8 & col 5, lines 47-54].

Response to Arguments
10.	Applicant's arguments, see Remarks, filed 06/25/2021, with respect to the rejection of claim(s) 1-11 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that there is no disclosure to form any other return path in Himori, and there’s no mention of issues with the chamber in geometry leading to plasma instability. Collins also discloses a single return path and one of ordinary skill in the art would not consider additional return paths. Such is hindsight.
In response, it is first noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Himori need not recognize a problem to be solved. There are many reasons why something may be obvious. The obviousness reason set forth in the rejection of record has absolutely nothing to do with plasma instability. 
Furthermore, asserting that Himori and Collins both have a single RF return path has no basis in fact. Applicant directly contradicts this assertion in the final paragraph of page 6 of the Remarks (“a farther return path via the grounded chamber wall”). In fact, many return paths exist along different lengths/portions of the chamber wall. Modifying Himori to include the coaxial transmission structures and grounding ring of Collins provides for the distinct advantage of effecting low loss, very short transmission line coupling of ac power to the plasma chamber thereby reducing the probability of damaging electrically sensitive small geometry devices [Collins – abstract].

	In response, examiner disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner has set forth why such a modification would be obvious above.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718